UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6655


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STEPHANIE MICHELLE DAVIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00240-JBF; 2:07-cr-00070-JBF-JEB-1)


Submitted:    October 28, 2009              Decided:   December 11, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephanie Michelle Davis, Appellant Pro Se.      Stephen Westley
Haynie, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephanie Michelle Davis seeks to appeal the district

court’s      order    denying       relief      on     her     28     U.S.C.A.      § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner      satisfies       this        standard      by     demonstrating            that

reasonable     jurists      would     find      that    any        assessment      of     the

constitutional       claims    by    the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Davis has

not   made    the    requisite       showing.          Accordingly,         we     deny    a

certificate     of    appealability          and     dismiss        the   appeal.          We

dispense     with    oral     argument       because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2